PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
NARAYANAN et al.
Application No. 16/501,103
Filed: 2 Mar 2018
For: Technology-Facilitated Support System for Monitoring and Understanding Interpersonal Relationships
:
:
:
:	NOTICE
:
:
:

This is a Notice regarding correction of entity status, filed December 1, 2021, which is being treated as a renewed request for acceptance of a fee deficiency submission under 37 CFR 1.29(k).

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.29(k) is ACCEPTED.  Accordingly, status as a micro entity has been removed and any future fee(s) submitted must be paid as a small entity.

Applicant should note that the fee deficiency for the two-month extension of time was paid on January 11, 2021, rather than October 8, 2020 as listed in the itemization.1

Inquiries related to this communication should be directed to Jamice Brantley at (571) 272-3814. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions


    
        
            
    

    
        1 The initial request filed on June 10, 2021 does contain the correct date of January 11, 2021.